Exhibit 10.1(d) 640 Sentry Parkway • Suite 301 • Blue Bell, PA 19422 Tel 610-941-2690 • Fax 610-941-2695 • www.cap-sol.com SECOND AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE THIS SECOND AMENDMENT (“Second Amendment”) is entered into this day of January 11, 2005, by and between , L.P. (“Landlord”) and ICON CLINICAL RESEARCH, INC. (“Tenant”). RECITALS A.Landlord and Tenant entered into an Amended and Restated Office Lease, dated January 1, 2001, as amended by Amendment to Amended and Restated Lease Agreement, dated May 17, 2002 (the “Lease”), pursuant to which Landlord leased to Tenant approximately ninety-three thousand seven hundred and ninety-five (93,795) rentable square feet of space (the “Premises”) within the office building known as 212 Church Road, North Wales, Pennsylvania (the “Building”). B.Landlord and Tenant now desire to amend the Lease to (i) extend the term of the Lease, and (ii) provide for the rental amount for such extended term, all upon the terms and conditions as hereinafter set forth. Unless otherwise specifically defined herein, capitalized terms used in this Second Amendment shall have the meanings ascribed to them in the Lease. NOW, THEREFORE, in consideration of the mutual promises set forth herein, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, Landlord and Tenant, intending to be legally bound, agree as follows: 1.Incorporation of Recitals. The Recitals set forth above are hereby incorporated into this Second Amendment as if fully set forth herein. 2.Options to Extend Lease Term. Each of Landlord and Tenant is hereby granted an option (in the case of Landlord, the “Landlord Option”; and in the case of Tenant, the “Tenant Option”) to extend the Term of the Lease, to be exercised as hereinafter provided. Landlord may exercise the Landlord Option upon notice to Tenant given as provided in the Lease, on a date that is not later than seven (7) months after the date of this Second Amendment (the “Landlord Option Exercise Period”), and the simultaneous payment to Tenant of the payment required pursuant to Landlord’s letter to Tenant of even date herewith. If Landlord does not timely exercise the Landlord Option as aforesaid, Tenant shall have a sixty (60) day period after the Landlord Option Exercise Period to exercise the Tenant Option, which shall be exercisable by notice to Landlord given in accordance with the Lease. The date upon which either Landlord exercises the Landlord Option or Tenant exercises the Tenant Option is called the “Exercise Date.” Upon the proper exercise of either the Landlord Option or the Tenant Option, the following terms and conditions shall be applicable: (a)Lease Term. The Term of the Lease shall be extended so that the Term will end on the date (the “Expiration Date”) which is (i) the day immediately preceding the tenth (10th) anniversary of the Exercise Date, if the Exercise Date is the first day of a calendar month, or (ii) the last day of the calendar month in which the tenth (10th) anniversary of the Exercise Date occurs, if the Exercise Date is any day other than the first day of a calendar month. (b)Fixed Basic Rent. The Fixed Basic Rent payable by the Tenant for the Term, as so extended, shall be, during the periods indicated, the amounts specified in the following schedule (with monthly installments being payable on the first day of each month, without notice, in accordance with the terms of the Lease): Lease Year Fixed Basic Rent Monthly Installment Fixed Rent/R.S.F. Exercise Date - January 31, 2005* $1,946,246.25 $162,187.19 $20.75 February 1, 2005- January 31, 2006 $1,993,144.00 $166,095.31 $21.25 February 1, 2006- January 31, 2007 $2,040,041.00 $170,003.44 $21.75 February 1, 2007- January 31, 2008 $2,063,490.00 $171,957.50 $22.00 February 1, 2008- January 31, 2009 $2,086,938.75 $173,911.56 $22.25 February 1, 2009- January 31, 2010 $2,133,836.25 $177,819.69 $22.75 February 1, 2010- January 31, 2011 $2,180,733.75 $181,727.81 $23.25 February 1, 2011- April 30, 2011** $2,227,631.25 $185,635.94 $23.75 May 1, 2011- Expiration Date $2,157,285.00 $179,773.75 $23.00 Renewal Term (if applicable) $2,344,875.00 $195,406.25 $25.00 * In the event that the Exercise Date occurs after January 31, 2005, this period will be inapplicable. ** Partial Year (c)Release of Security Deposit. Promptly after the Exercise Date, Landlord shall release to Tenant Tenant’s entire Security Deposit (i.e., approximately $178,000.00). (d)Early Termination.
